Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              October 23, 2020

The Court of Appeals hereby passes the following order:

A20A1455. SAMUEL ANKRAH v. DOREEN LAWRENCE.

      The application for discretionary appeal having been improvidently granted,
this appeal is dismissed.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/23/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.